Per Curiam:
As the court cannot go outside the facts embodied in the return (People ex rel. Miller v. Wurster, 149 N. Y. 549; People ex rel. Lester v. Eno, 176 id. 513), we could not, against the denials in the return, accord to relator the status of a discharged volunteer fireman. Merely filing a certificate of discharge without bringing the applicant’s claim to the commissioner’s personal attention would not confer the statutory privilege of a veteran. (People ex rel. Robesch v. President, etc., 190 N. Y. 497; Matter of Knapp v. Duffey, 169 App. Div. 794.) The relator has been “allowed an opportunity of making an explanation ” (Greater N. Y. Charter [Laws of 1901, chap. 466], § 1543), and a statement of the reasons for his removal has been filed in the department. Such grounds are real and substantial. (Matter of Griffin v. Thompson, 202 N. Y. 104.)
The determination of the commissioner, being within his statutory powers of removal, is not reviewable by certiorari. (People ex rel. Kennedy v. Brady, 166 N. Y. 44.)
The writ is, therefore, dismissed, with fifty dollars costs and disbursements.
Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.
Writ dismissed, with fifty dollars costs and disbursements.